        Case 1:17-cv-01216-ABJ Document 91 Filed 04/06/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                       Plaintiffs,

 v.                                                 Civil Action No. 17-1216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                    Defendants.


                                JOINT STATUS REPORT

      Pursuant to the Court’s March 31, 2021 Minute Order, the Parties submit this

Joint Status Report.

                                     Defendants’ Position

      On April 6, 2021, the Mayor approved the Parties’ proposed settlement except

for one term. The Parties conferred this evening, and the District requests an

additional week to determine whether that decision will affect the ultimate resolution

of this case. Based on this development, the District believes there is no need for a

hearing on April 12, 2021. The District proposes that the Parties submit a further

joint status report by April 13, 2021, stating the Parties’ position on any further

proceedings and/or efforts to finalize a settlement. Because the Parties’ settlement in

principle was always subject to Mayoral approval, the District disagrees with

plaintiffs’ position below, and remains hopeful that the Parties will reach a final

settlement and further litigation will be unnecessary.
         Case 1:17-cv-01216-ABJ Document 91 Filed 04/06/21 Page 2 of 3




                                  Plaintiffs’ Position

      Plaintiffs disagree with Defendants’ characterization of the Mayor’s action as

an “approval” of anything. As documented in prior reports, the Parties hammered out

the substance and language of a specific agreement over the course of a long

mediation, and Defendants’ counsel were in touch with their clients throughout. See

ECF 88; ECF 90. Now, Defendants, having conveyed to the Court that they would

conclude their review of the agreement by three specific dates (first January 25, then

March 25, then April 1), and having missed all three dates, are refusing to sign the

negotiated agreement. “Approving” an agreement “except for one term” is a

politician’s spin, not a legal reality. Put plainly: the Mayor has rejected the deal.

      Plaintiffs do not think negotiations have irrevocably broken down, and they

still hope settlement can be reached. But in the meantime, Plaintiffs intend to file

their next motion to move the litigation forward. Mediation expired on January 25,

2021. See Minute Order of Dec. 14, 2020 (extending stay through Jan. 25, 2021); cf.

Minute Order of Jan. 26, 2021 (ordering status hearing but not extending stay);

Minute Order of Mar. 31, 2021 (ordering status report and hearing but not extending

stay). Although Plaintiffs would still prefer to settle the case, the District’s lengthy

delay, followed by its surprising about-face on the negotiated agreement, leaves

Plaintiffs no choice but to proceed with litigation before evidence becomes even more

stale. If the Mayor continues to play games with further negotiations, Plaintiffs

should at least be able to proceed with their case while she does so.



                                            2
         Case 1:17-cv-01216-ABJ Document 91 Filed 04/06/21 Page 3 of 3




      Plaintiffs agree with Defendants there is no longer a need for a hearing on

April 12. Plaintiffs do not think a further joint status report is useful, either. Either

the Parties will reach a signed agreement, or they won’t. In the meantime,

Defendants should not be permitted to delay litigation any longer.


Dated: April 6, 2021.                          Respectfully submitted,

 /s/ Scott Michelman
 Scott Michelman (D.C. Bar No. 1006945)         KARL A. RACINE
 Arthur B. Spitzer (D.C. Bar No. 235960)        Attorney General for the District of
 Michael Perloff (D.C. Bar No. 1601047)         Columbia
 American Civil Liberties Union
 Foundation of the District of Columbia         FERNANDO AMARILLAS
 915 15th Street NW, Second Floor               Acting Deputy Attorney General
 Washington, D.C. 20005                         Public Interest Division
 (202) 457-0800
                                                /s/ Micah Bluming
 smichelman@acludc.org
                                                MICAH BLUMING [1618961]
                                                Assistant Attorney General
 Counsel for Plaintiffs
                                                Equity Section
                                                400 Sixth Street, N.W., Suite 10100
                                                Washington, D.C. 20001
                                                (202) 724-7272
                                                (202) 730-1833 (fax)
                                                micah.bluming@dc.gov

                                                Counsel for the District of Columbia

                                                /s/ Danny C. Onorato
                                                Danny C. Onorato (D.C. Bar No. 480043)
                                                SCHERTLER & ONORATO, LLP
                                                901 New York Avenue, N.W.
                                                Suite 500
                                                Washington, D.C. 20001
                                                Telephone: 202-628-4199

                                                Counsel for Defendant John Doe




                                           3
